DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/12/19 are acceptable.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a power converter apparatus including the limitation “wherein the first arm further includes a fifth switching element and a sixth switching element connected in series, the fifth switching element is connected in parallel with the first switching element, and the sixth switching element is connected in parallel with the second switching element“ in addition to other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uemura et al. (US 2021/0203246 A1) disclose a power converting apparatus motor driving apparatus and air conditioner.
Iwazaki et al. (US 10,938,318 B2) disclose an AC-DC converting apparatus motor drive control apparatus, blower compressor and air conditioner.
Toyodome et al. (US 2020/0127554 A1) disclose a power converting apparatus motor drive control apparatus blower compressor and air conditioner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838